DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 and 24-25 are currently pending.
Claim 23 has been canceled.
Claims 13-22 and 24-25 are withdrawn from consideration.

Response to Amendments
Applicant's amendments filed 11/07/2022 have been entered.
Claims 1, 4, and 13 have been amended. Claim 23 has been canceled.
The Section 112(b) rejection has been withdrawn in view of Applicant’s amendments and arguments.
The Section 103 rejections have been withdrawn due to Applicant’s persuasive arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fiscus et al. (US 2015/0368415 A1) in view of Blackwell et al. (US 2015/0344741 A1).
Regarding claims 1-3 and 11-12,
Fiscus teaches a machine direction oriented (MDO) polymer film (Fiscus: abstract; par. 0009, 0013, and 0037). The MDO film may comprise a polymer film comprising at least one layer comprising polyethylene such as Layer A comprising 50 to 100 wt% of PE3-type polyethylene (a polyethylene-based polymer) which is the same range as required by claim 1 (Fiscus: abstract; par. 0013 and 0056). 
The polyethylene-based polymer has i.) a melt index (I2.16) of particularly about 0.8 g/10 min which is within the claimed range of from 0.1 to 10 g/10 min (Fiscus: par. 0065); ii.) A melt index ratio (I21.6/I2.16) of 22 to about 38 which is within the claimed range of about 15 to about 45 (Fiscus: par. 0065); iii.) a weight average molecular weight (Mw) of from about 25,000 to about 150,000 g/mol which is within the claimed range of about 20,000 to about 200,000 (Fiscus: par. 0061); iv.) a molecular weight distribution (Mw/Mn) of from about 2.5 to about 4 which is within the claimed range of about 2.0 to about 5.0 (Fiscus: par. 0062); v.) a Mz/Mw ratio of about 2.2 to about 3.0 which is within the claimed range of 1.7 to about 3.5 (Fiscus: par. 0063); vi.) a density of from 0.912 to 0.925 g/cm3 which is within the claimed range of 0.900 to 0.925 g/cm3 (Fiscus: par. 0060). The ethylene-based polymer has a CDBI of 25% to 28% which is within the claimed range of 20% to 35% (Fiscus: par. 0059).
The MDO film may have a hafnium:zirconium (ppm/ppm) ratio of greater than 1.0 (Fiscus: par. 0007, 0009, 0027-0027, and 0067). The MDO film may have a normalized MD Elmendorf Tear of about 500 to about 1000 g/mil (about 19.7 to about 39.4 g/µm) (Fiscus: par. 0008, 0031, 0123, and 0124). Due to the “about” language of the range provided by Fiscus, the endpoints are considered to extend slightly above 1000 g/mil and below 500 mil which would result in overlapping endpoints with the claimed MD Elmendorf Tear of at least 40 g/µm. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. The film may have a normalized Dart A Impact Strength of 1200 to 1600 g/mil (47 to 63 g/µm) which is within the claimed range of ≥ 20 and 28 g/µm (Fiscus: par. 0021).
The polymer film may have a thickness (a gauge) of from about 20 to about 100 µm which overlaps with the claimed 10 to 20 µm for the final film thickness (Fiscus: par. par. 0006). The limitations requiring the polymer film gauge “before machine direction orientation” are product by process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. In this case, the claims are drawn to a final machine direction oriented film, thus the thickness after machine direction orientation is given patentable weight, but the thickness before machine direction orientation is not as there is no apparent patentable structural distinction between the final film thickness of machine direction oriented film of the film disclosed by Fiscus and the claimed final product thickness.
The film may be machine direction oriented and may be oriented at a blow-up ratio of ≥ 1.2, particularly 1.2 to 5 (Fiscus: par. 0011, 0037, and 0115). However, Fiscus is silent towards the polymer film being stretched at a temperature less than the melting point of the polymer to a MDO draw ratio of from 1.1 to 6.0 or the narrower range of 1.5 to 4.5 to produce the MDO polymer film. 
It is noted that the language of “the polymer film being stretched at a temperature less than the melting point of the polymer film to a MDO draw ratio…. to produce the MDO polymer film” is product by process language. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.
Blackwell teaches machine direction oriented (MDO) polymer films comprising at least one layer comprising a polyethylene-based polymer (Blackwell: abstract; par. 0014-0016, 0026, and 0028-0029).  The films may be stretched at a stretch (draw) ratio of from 2:1 to 9:1 which overlaps with the claimed MDO draw ratios of 1.1 to 6.0 and the narrower claimed range of 1.5 to 4.5 required in claim 3 (Blackwell: par. 0046). The stretching may be done at a temperature range 50ºC and 150ºC and provide the film with improved properties such as improved stiffness and printability (Blackwell: par. 0046). It is noted that Fiscus teaches the polyethylene-based polymer may have a melting temperature of about 90ºC to about 130ºC and thus when applied to Fiscus the orienting of the film may be at a temperature less than the melting point of the polymer (Fiscus: par. 0066). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Fiscus and Blackwell are in the corresponding fields of machine direction-oriented polyethylene-based films. Therefore, it would have been obvious to one of ordinary skill in the art to orient the film of film in the machine direction with methods which may be considered to be stretched at a temperature less than the melting point of the polymer at a ratio within the claimed range to provide an oriented film with improved properties such as stiffness and printability as taught by Blackwell.
Regarding claims 4-10,
Fiscus in view of Blackwell teaches the MDO film required by claim 1. However, Fiscus and Blackwell do not explicitly state or are silent towards the MDO film having the claimed normalized MD Elmendorf Tear, normalized TD tear, MD Elmendorf tear and TD Elmendorf tear being greater than 6400 g, the Tensile Break Elongation that is greater than or equal to 50%, or a peak puncture force of greater than or equal to 2500 mN and/or a normalized peak puncture force of greater than or equal to mN/µm. However, Fiscus in view of Blackwell teaches the disclosed film composed the claimed ethylene-based polymer having the claimed and disclosed parameters which has been oriented to have a draw ratio with the claimed ratio. Therefore, the resulting MDO film of Fiscus in view of Blackwell would necessarily exhibits the claimed normalized MD Elmendorf Tear properties, normalized TD properties, normalized Dart impact properties, MD and TD Elmendorf Tear properties, tensile break elongation properties, and peak puncture force, and/or normalized peak puncture force properties. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Response to Arguments
Applicant’s arguments filed 11/07/2022  regarding the Section 112(b) and 103 rejections are found persuasive. Thus, the rejections have been withdrawn. The remaining arguments that remain relevant to the new rejection of record will be addressed below.
Applicant argues on pages 2 and 3 that the product by process rejection is not proper because the process of the claimed invention and the process of the prior art would lead to different structural products. Applicant explains this has to do with at which stage the polymer film is stretched, a molten state or a crystalline state, and the state the film is in when it is stretched would change the structure. However, Applicant has provided no evidence that the final product would result in a different structure as all of the comparative examples in Applicant’s specification seem to compare only to products which are not stretched at all. Additionally, as noted in the rejection, this is a product claim and these process steps are not specifically claimed and Applicant has not pointed to a final structural distinction with the claimed structure and the structure disclosed by the prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2145 I. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783